     Case 1:19-cv-01610-AWI-SAB Document 41 Filed 02/18/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11                        UNITED STATES DISTRICT COURT

12                FOR THE EASTERN DISTRICT OF CALIFORNIA
13

14   RICARDO VASQUEZ, et al.,                    )   Case No.: 1:19-cv-01610-AWI-SAB
                                                 )
15                      Plaintiffs,              )   ORDER GRANTING PETITION TO
                                                 )   APPOINT JESSICA SANTOS AS J.V.’S
16    v.                                         )   GUARDIAN AD LITEM
                                                 )
17   COUNTY OF STANISLAUS, et al.,               )   (ECF No. 39)
                                                 )
18                                               )
                        Defendants.              )
19                                               )
20

21         On November 13, 2019, Ricardo Vasquez and R.V., a minor, filed a complaint

22   in this action.   The minor’s mother, Jessica Santos, was appointed as guardian ad

23   litem for R.V. on November 25, 2019.        On February 18, 2021, a second amended

24   complaint was filed to correctly identify the name of the minor plaintiff to J.V., minor

25   R.V.’s younger brother. Along with the second amended complaint, a petition was

26   filed to appoint Jessica Santos as guardian ad litem for her minor son, J.V.

27         Pursuant to Rule 17 of the Federal Rules of Civil Procedure, a representative of

28

                                             1
     Case 1:19-cv-01610-AWI-SAB Document 41 Filed 02/18/21 Page 2 of 3


 1
     an incompetent person may sue or defend on the incompetent person’s behalf. Fed. R.
 2
     Civ. P. 17(c). This requires the Court to take whatever measures it deems appropriate
 3
     to protect the interests of the individual during the litigation. United States v. 30.64
 4
     Acres of Land, More or Less, Situated in Klickitat Cty., State of Wash., 795 F.2d 796,
 5
     805 (9th Cir. 1986). The appointment of the guardian ad litem is more than a mere
 6
     formality. Id. “A guardian ad litem is authorized to act on behalf of his ward and
 7
     may make all appropriate decisions in the course of specific litigation.”              Id.   A
 8
     guardian ad litem need not possess any special qualifications, but he must “be truly
 9
     dedicated to the best interests of the person on whose behalf he seeks to litigate.”
10
     AT&T Mobility, LLC v. Yeager, 143 F.Supp.3d 1042, 9 (E.D. Cal. 2015). This means
11
     that the guardian ad litem cannot face an impermissible conflict of interest with the
12
     ward and courts consider the candidate’s “experience, objectivity, and expertise” or
13
     previous relationship with the ward. Id. (citations omitted).
14
              “[W]hen a parent brings an action on behalf of a child, and it is evident that the
15
     interests of each are the same, no need exists for someone other than the parent to
16
     represent the child’s interests under Rule 17(c).” Gonzalez v. Reno, 86 F.Supp.2d
17
     1167, 1185 (S.D. Fla.), aff’d sub nom. Gonzalez v. Reno, 212 F.3d 1338 (11th Cir.
18
     2000).        While a parent is generally appointed as a guardian ad litem, there are
19
     situations where the best interests of the minor and the interests of the parent conflict.
20
     Anthem Life Ins. Co. v. Olguin, No. 1:06-CV-01165 AWI-NEW, 2007 WL 1390672,
21
     at *2 (E.D. Cal. May 9, 2007). Therefore, a parent is not entitled as a matter of right
22
     to act as guardian ad litem for the child. Id. at *2.
23
              The Court has considered the petition of Jessica Santos for appointment as
24
     guardian ad litem for J.V. who is the plaintiff in this action and finds that no conflict
25
     that would preclude her serving as a guardian ad litem for J.V.
26
              Accordingly, IT IS HEREBY ORDERED that:
27
              1.      The petition to appoint Jessica Santos as J.V.’s guardian ad litem is GRANTED;
28

                                                 2
     Case 1:19-cv-01610-AWI-SAB Document 41 Filed 02/18/21 Page 3 of 3


 1
                     and
 2
              2.     Jessica Santos is appointed as guardian ad litem for minor Plaintiff J.V.
 3

 4   IT IS SO ORDERED.

 5   Dated:        February 18, 2021
 6                                                      UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  3
